DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant canceled claims 11-13, and 20-22.


Allowable Subject Matter
3.	Claims 1-10, 14-19 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 7, 14, and 16, the closest prior art record, Veron (US 9,629,475) teaches user equipment for wireless communication, configured to operate in a cellular network, the user equipment comprising a credential container, configured to be embedded into the user equipment, 
the user equipment being further configured: 
to retrieve an authentication request message from the cellular network comprising a random value and an authentication code, 
However, Veron alone or in combination fails teaches or fairly suggest;
the user equipment is configured to send a set of payload items to a central server communicatively coupled to the cellular network, the set of payload items being sent instead of AUTS = Conc(SQNMS) 11 MAC-S, wherein for sending at least one of 
to determine a response token comprising a preconfigured identifier stored in at least one of the user equipment and the credential container, and at least one out of the set of payload items, and
to submit said response token with an authentication failure message to the cellular network for forwarding said response token with said authentication failure message to the central server.

Dependent claims 2-6, 8-10, 15, and 17-19 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641